DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 9th, 2021 has been entered. Claims 1-20 remain pending in the application. Claims 1-3, 6, 8-9, and 11-20 have been amended and no additional claims have been added. Applicant’s amendments to the abstract, specification, and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 1st, 2021. Additionally, Applicant’s claims as amended no longer invoke 35 U.S.C. 112(f) interpretation and render the 35 U.S.C 112(a) rejections of claims 1, 12-13, and 18-20 moot. Examiner further acknowledges Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections of claims 5 and 12 as persuasive and withdraws the rejections.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on November 5th, 2018 and April 9th, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8, 12, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Daniel et al. (US20140042135A11), hereinafter Daniel.
Regarding claim 1, Daniel teaches (Fig. 9) a welding-type monitoring system (900) of a welding-type production cell ([0106] lines 1-3), comprising: a tag (904) attached to a first item associated with the welding-type production cell, the tag storing data relating to the first item ([0106] lines 3-6); a tag reader (902) attached to a second item associated with the welding-type production cell, the tag reader configured to automatically read data from the tag using a close proximity communication protocol when the tag reader is in communication range of the tag ([0110] lines 8-10); and a computing circuitry (302) configured to: receive the data from the tag reader, identify an event associated with the data, and trigger an event script corresponding to the event in response to identifying the event ([0106 lines 12-16).
Regarding claim 2, Daniel further teaches (Fig. 9) the tag (904) is a radio frequency identification (RFID) tag, the tag reader (902) is an RFID interrogator, and the close proximity communication protocol is an RFID protocol ([0111] lines 1-5).
Regarding claim 6, Daniel further teaches the first item comprises a welding-type equipment, a tool, a storage bin, wearable apparel, or a cell fixture ([0106] lines 7-8 “In an embodiment, RFID tag 904 can be affixed or coupled to at least one of a workpiece or a fixture securing the workpiece.” [0107] lines 1-8 “In an embodiment, the RFID component can be incorporated or affixed to an equipment, wherein the equipment can be, but not limited to, a helmet, a visor, a pair of glasses, a glove, a welding torch, an apron, a jacket, a welding sleeve of apparel, an identification badge of the operator, an earpiece, a pair of headphones, an ear plug, a headband, a bandana, a watch, an item of jewelry (e.g., ring, necklace, bracelet, among others), and the like.”)
claim 7, Daniel further teaches the wearable apparel comprises a glove, a boot, a helmet, a shirt, a harness, a jacket, pants, a watch, a wristband, a belt, a necklace, glasses, a hat, or an identification tag ([0107] lines 1-8).
Regarding claim 8, Daniel further teaches the welding-type equipment comprises a power supply, a welding cable, a robot arm, a control cabinet, a welding torch, a torch cleaner, an induction heater, a cutter, a wire feeder, a gas tank, gas hoses, a grinder, a user interface, a compressed air nozzle, or an air filter ([0107) lines 1-8 “…wherein the equipment can be, but not limited to…a welding torch”).
Regarding claim 12, Daniel further teaches the event script comprises one or more actions taken by the computing circuitry (302) or instructions provided to an operator by the computing circuitry ([0075] “In an embodiment, welding job sequencer component 302 employs a welding sequence to automatically configure welding equipment…the welding sequence can be created and employed in order to guide an operator through welding procedure(s)”)
Regarding claim 16, Daniel further teaches (Fig. 9) the tag (904) comprises a first tag storing first data relating to the first item ([0106] lines 3-6), the system further comprises a second tag attached to the first item, the second tag storing second data relating to the first item ([0110] lines 5-8 “Moreover, it is to be appreciated that there can be any suitable number of RFID readers, corresponding sets of tags for each reader, and the like.), the tag reader is configured to automatically read data from the first tag or the second tag using the close proximity communication protocol when the tag reader is in communication range of the first tag or the second tag ([0110] lines 8-10), and the computing circuity is configured to receive the first data or second data from the tag reader ([0106 lines 12-16).
Regarding claim 17, Daniel further teaches (Fig. 9) the event comprises a first event, the event script comprises the first event script, and the computing circuity (302) is configured to identify the first event associated with the first data or a second event associated with the second data ([0014] “identifying a welding sequence for an operator to use in a welding work cell, wherein the welding sequence defines a first welding procedure that includes a first parameter to create a first weld on a workpiece and a second welding procedure that includes a second parameter to create a second weld on the workpiece”), trigger the first event script corresponding to the first event in response to identifying the first event ([0014] “utilizing the welding sequence to automatically modify a welding equipment within the welding work cell without intervention from the operator creating at least one of the first weld or the second weld”), and trigger a second event script corresponding to the second event in response to identifying the second event ([0014] “receiving a wireless signal from a Radio Frequency Identification (RFID) tag affixed to at least one of the workpiece or a fixture securing the workpiece; and …controlling use of the welding sequence based on at least one of the wireless signal from the RFID tag or the input”).
Regarding claim 19, Daniel further teaches a method for monitoring a welding-type production cell ([0106] lines 1-3), comprising: receiving data from (Fig. 9) a tag reader (902), the tag reader attached to a second item associated with the welding-type production cell ([0107] lines 1-8) and configured to automatically read data from a tag (904) using a close proximity communication protocol when the tag reader is in communication range of the tag ([0107] lines 8-11 “Thus, an operator can be within a distance to RFID tag 904 which would trigger wireless data communication between RFID tag 904 and RFID component 902 (incorporated or affixed to equipment used by the operator)”), the tag being attached to a first item associated with the welding-type production cell and storing data relating to the first item ([0106] lines 3-6); identifying an event associated with the data, via computing circuitry; and triggering an event script corresponding to the event in response to identifying the event, via the computing circuitry ([0107] “This wireless data communication triggered can then be used to control use of a welding sequence, a portion of a welding sequence (e.g., a step of the welding sequence), welding job sequencer component 302, and/or a combination thereof.”).
Regarding claim 20, Daniel further teaches a welding-type monitoring system of a welding-type production cell ([0106] lines 1-3), comprising: (Fig. 9) a tag (904) attached to an item associated with the welding-type production cell, the tag storing data relating to the item ([0106] lines 3-6); a plurality of tag readers (902) arranged around the tag, the tag readers configured to automatically read relative position data from the tag using a communication protocol ([0110] lines 5-8 “Moreover, it is to be appreciated that there can be any suitable number of RFID readers, corresponding sets of tags for each reader, and the like.); and computing circuitry (302) configured to: receive the relative position data from the tag readers, determine an actual position of item based on an analysis of the relative position data, identify an event associated with the actual position of the item, and trigger an event script corresponding to the event in response to identifying the event ([0106 lines 12-16).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Albrech et al. (US2013075380A1), hereinafter Albrech.
Daniel teaches all of the elements of the current invention as stated above except that the tag is a near field communication (NFC) tag, the tag reader is an NFC interrogator, and the close proximity communication protocol is an NFC protocol.
Albrech teaches (Fig. 1) a welding-type power supply that is part of a weld cell system (12) having the ability to communicate outside the weld location via wireless communication protocols (34) such as near field communication (NFC) ([0016] lines 12-16). Blankenship teaches a weld cell system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Albrech to include that the tag is a near field communication (NFC) tag, the tag reader is an NFC interrogator, and the close proximity communication protocol is an NFC protocol. Doing so would enable two-way communication in and out of the weld location of weld data, processes, services, and products.
Claims 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Blankenship et al. (US6624388B1), hereinafter Blankenship.
Regarding claim 4, Daniel teaches all of the elements of the current invention as stated above except that the tag is a Bluetooth tag, the tag reader is a Bluetooth interrogator, and the close proximity communication protocol is a Bluetooth protocol.
Blankenship teaches (Fig. 1) a system and method to enable a distributed welding process (20-28) via a Bluetooth network architecture (40) providing a structure, protocol and remote communications interface between welders, and/or other remote systems, across internal networks and/or to broader networks (Column 2, lines 59-64; column 6 lines 54-63). Blankenship teaches a Bluetooth network architecture coupled to the welding systems as it enables a higher level of control and efficiency over conventional welding systems (column 6, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Blankenship to include that the tag is a Bluetooth tag, the tag reader is a Bluetooth interrogator, and the close proximity communication protocol is a Bluetooth protocol. Doing so would enable a higher level of control and efficiency within the welding system over that of conventional welding systems.
claim 9, Daniel teaches all of the elements of the current invention as stated above except that the tool comprises a tool box, a torch tip wrench, pliers, a cart, or a crane.
Blankenship further teaches (Fig. 15) a welding toolbox (760) containing a variety of welding tools within the network-connected (46) welding system. Blankenship teaches a welding toolbox within the welding system to assist weld operators and designers in the course of the overall welding process (column 16, lines 1-24 “Referring to Fig. 15, a welders toolbox 760 and associated tools may be provided within the network server 46 of the present invention to assist weld operators and designers in the course of the overall welding process.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Blankenship to include that the tool comprises a tool box, a torch tip wrench, pliers, a cart, or a crane. Doing so would assist weld operators and designers in the course of the overall welding process.
Regarding claim 18, Daniel teaches all of the elements of the current invention as stated above except that the first item comprises a storage bin.
Blankenship further teaches (Fig. 15) a welding toolbox (760) containing a variety of welding tools within the network-connected (46) welding system. Blankenship teaches a welding toolbox within the welding system to assist weld operators and designers in the course of the overall welding process (column 16, lines 1-24 “Referring to Fig. 15, a welders toolbox 760 and associated tools may be provided within the network server 46 of the present invention to assist weld operators and designers in the course of the overall welding process.”). As a variety of tools are stored within the welding toolbox, it is therefore considered a type of storage bin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Blankenship to include .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Denis Marc Lee (US2016016250A1), hereinafter Denis.
Daniel teaches all of the elements of the current invention as stated above except that the tag is a Zigbee tag, the tag reader is a Zigbee interrogator, and the close proximity communication protocol is a Zigbee protocol.
Denis teaches (Fig. 2) a welding system (10) in which components can communicate via a wireless communication system (30) utilizing Zigbee communication protocol ([0028] lines 1-6). Denis teaches wireless communication utilizing communication protocols such as Zigbee as it increases the area available for a weld operator to move around a weld cell that would otherwise be taken up by physical wires and cables and decreases the likelihood of weld system failure resulting from wires and cables damaged by forklifts and other industrial equipment ([0004] lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Denis to include that the tag is a Zigbee tag, the tag reader is a Zigbee interrogator, and the close proximity communication protocol is a Zigbee protocol. Doing so would increase the area available for a weld operator to move around a weld cell and decrease the likelihood of system failure due to damaged wires and cables.
7.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Barhorst et al. (US2017157693A1), hereinafter Barhorst.
Regarding claim 10, Daniel teaches all of the elements of the current invention as stated above except that the storage bin comprises a welding tip storage bin, a wire spool storage bin, a scrap bin, a component supply bin, or a completed part bin.
Barhorst teaches (Fig. 1) an automated welding system (10) in which the welding wire component (28) may be supplied from a bulk storage container outside of the wire feeder (14) ([0028] lines 1-5). Housing the wire component in a supply bin near the wire feeder allows for the wire to be progressively fed to the automatic welding robot with a minimum friction level ([0027] lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Barhorst to include that the storage bin comprises a welding tip storage bin, a wire spool storage bin, a scrap bin, a component supply bin, or a completed part bin. Doing so would allow for the welding components to be easily and most effectively utilized by the automatic welding process.
	Regarding claim 13, Daniel teaches all of the elements of the current invention as stated above except that the computing circuitry is further configured to trigger a downtime event script in response to determining that a time limit has passed without receiving data.
	Barhorst further teaches (Fig. 7) a process (150) of performing a root pass welding operation using the automated welding system (10) ([0053] lines 1-2). The second root condition (160) of the process that determines if the welding robot is moved to the next location may be determined by a set amount of time passing without receiving input as determined using, for example, the wire feed speed ([0053] lines 6-10). Barhorst teaches the downtime event response, the movement of the welding robot, in response to the determination by, for example, the wire feed speed that a time limit has been passed without receiving data as the technique saves time and reduces costs by improving the rate at which root pass welds pass quality inspections, reducing the number of instances where welds must be repaired or redone in order to pass inspection ([0055] lines 4-9).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Becker et al. (US20170046976A1), hereinafter Becker.
Daniel teaches all of the elements of the current invention as stated above except that the cell fixture comprises a gate, a gate locking latch, a wall, a ceiling, a floor, a light fixture, a pillar, a window, a conveyor belt, or a sink.
Becker teaches systems and methods for stick welding applications and that the welding sessions may include, but are not limited to, welding assignments performed on a production floor, welds performed at a worksite, or any combination thereof ([0234] lines 30-34). As manufacturing production floors are typically indoors, the welding location would include, at minimum, a ceiling, a floor, and walls. Even so, if the welding session takes place outdoors at a worksite, the ground could be considered as the floor of the welding location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel to incorporate the teachings of Becker to include that that the cell fixture comprises a gate, a gate locking latch, a wall, a ceiling, a floor, a light fixture, a pillar, a window, a conveyor belt, or a sink.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Denis, further in view of Barhorst.
both claim 14 and claim 15, Daniel teaches all of the elements of the current invention as stated above, including that an item in the welding-type monitoring system of a welding type-production cell comprises wearable apparel ([0107] lines 1-8). Daniel further teaches that the event comprises one or more of a tip change event, a wire change event, a component loading event, a scrap event, or a part completion event ([0051] “For example, another function compatible with the welding job sequencer is a Perform Welding Operation function. This function is designed to detect the actual welding performed by the operator, and to report that welding so that the welding job sequencer can determine whether to proceed with further operations. For example, this function can operate by starting when the operator pulls the trigger to start the welding operation, and finishing when the operator releases the trigger after the welding is complete, or after a predetermined period of time after it starts. This function could end when the trigger is released or it could be configured to automatically turn off after a period of time, a quantity of wire, or an amount of energy is delivered. This function may be used to determine when to select a new function, such as a new weld schedule, as discussed above.”). Daniel does not teach that either the first or second item in the welding-type monitoring system of a welding type production cell comprises a storage bin.
Barhorst teaches (Fig. 1) an automated welding system (10) in which the welding wire component (28) may be supplied from a bulk storage container outside of the wire feeder (14) ([0028] lines 1-5). Housing the wire component in a supply bin near the wire feeder allows for the wire to be progressively fed to the automatic welding robot with a minimum friction level ([0027] lines 1-8).
Because the tag and tag reader as described in claim 1, on which both claim 14 and claim 15 depend, can both be attached to either the storage bin or the wearable apparel under broadest reasonable interpretation, the storage bin and the wearable apparel can serve as both the first and second item as described in claim 14 and claim 15. 
.
Response to Arguments
Applicant’s arguments filed on April 9th, 2021 with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered but are not considered persuasive.
Regarding Applicant’s argument for claim 1, claim 1 as amended sets forth “a tag attached to a first item associated with [a] welding-type production cell, the tag storing data relating to the first item….” Claims 2-18, dependent upon claim 1, are similarly directed. Applicant argues that “While Daniel does describe an RFID tag 904 that “can be affixed or coupled to at least one of a workpiece or a fixture securing the workpiece” (Daniel at [0106]), Daniel does not disclose or suggest that its tag 904 stores data relating to the workpiece or a fixture securing the workpiece. Thus, Daniel does not disclose or suggest a tag attached to a first item associated with a welding-type production cell, the tag storing data relating to the first item, as set forth in claim 1” (Page 12). Examiner respectfully disagrees.
Daniel states that the RFID tag is affixed to at least one of the workpiece or a fixture securing the workpiece ([0014] lines 14-18) and is utilized to control use of a welding sequence based on wireless data communicated between the RFID tag and an RFID component ([0029] lines 11-15). Daniel further states the wireless data communicated from the RFID tag can initiate at least one of a weld score component or a check point component (see Fig. 3 and [0068]-[0070] regarding the weld score and check point components) and/or indicate a collection of data to begin or stop, wherein the collection of data can relate to video, image, sound, audio, welding equipment settings, data related to a welding 
As Daniel discloses every element of claim 1, a prima facie case of anticipation is formed against claims 1-18.
 Regarding Applicant’s argument for claim 19, claim 19 as amended sets forth “a tag…attached to a first item associated with [a] welding-type production cell and storing data relating to the first item….” Applicant argues that “Daniel fails to disclose or suggest a tag attached to a first item associated with a welding-type production cell and storing data relating to the first item, as set forth in claim 19, for at least the same reasons as discussed above with respect to claim 1” (Page 13). Examiner respectfully disagrees for at least the same reasons as discussed above with respect to claim 1, and therefore Daniel forms a prima facie case of anticipation against claim 19.
Regarding Applicant’s first argument for claim 20, claim 20 as amended sets forth “a tag attached to an item associated with [a] welding-type production cell, the tag storing data relating to the item….” Applicant argues that “Daniel fails to disclose or suggest a tag attached to a first item associated with a welding-type production cell and storing data relating to the first item, as set forth in claim 20, for at least the same reasons as discussed above with respect to claim 1” (Page 13). Examiner respectfully disagrees for at least the same reasons as discussed above with respect to claim 1, and therefore Daniel forms a prima facie case of anticipation against claim 20.
second argument for claim 20, claim 20 as amended sets forth “a plurality of tag readers…configured to automatically read relative position data from [a] tag…and computing circuitry configured to: receive the relative position data from the tag readers, and determine an actual position of [an] item based on an analysis of the relative position data….” Applicant argues that “While Daniel does describe an RFID tag 904 and “any suitable number of RFID readers…” (Daniel at 110), Daniel does not disclose or suggest that the RFID readers automatically read relative position data from the tag. Rather Daniel seems to be silent on what exactly is read from its RFID tag 904. Daniel also does not disclose or suggest that computing circuitry receives relative position data from its tag readers and determines an actual position of an item based on the relative position data (Page 14). Examiner respectfully disagrees.
Daniel states that “an operator can be within a distance to RFID tag 904 which would trigger wireless data communication between RFID tag 904 and RFID component 902 (incorporated or affixed to equipment used by the operator)” ([0107] lines 8-12) and that the “RFID reader or component 902 communicates wirelessly with at least one RFID tag 904 based on a geographic range or distance therebetween” ([0110] lines 8-10). Furthermore, Daniel states that the checkpoint component 306 that is configured to monitor a welding process and/or a welding operator in real time can detect at least a movement of an operator, a position of a welding tool, a position or location of a welding equipment, and a position or location of an operator, among other parameters ([0069] lines 3-13). As also mentioned above, Daniel also states that the wireless data communicated from the RFID tag 904 can initiate the check point component ([0108]). In order for the checkpoint component to detect movement or position of a welding tool, equipment, or an operator, data related to the actual or relative position of the item on which the RFID tag is affixed must be provided and it is thus teaches to one of ordinary skill in the art that the tag readers can be configured to read relative position 
As Daniel discloses every element of claim 20, a prima facie case of anticipation is formed against claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT UTAMA can be reached on (571) 272-1676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the previous office action contained a typographical error.  The Office action should have read “Daniel et al (US20140042135A1).  The examiner apologizes for the typographical error.